DETAILED ACTION
This action is responsive to the following communication: the response filed 11/1/2021.  The changes and remarks disclosed therein have been considered.
A statement filed pursuant to 35 U.S.C. 102(b)(2)(C) establishing that the claimed invention of the application under examination and the subject matter disclosed in Lee et al. (US 2018/0090227) applied as prior art were owned by the same person, or subject to an obligation of assignment to the same person, not later than the effective filing date of the claimed invention will be sufficient to establish that the AIA  35 U.S.C. 102(b)(2)(C) exception applies.
Therefore, the previous non-final action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art(s) referenced in this subsequent non-final rejection.
Claim(s) status: 9-27 are withdrawn; 1-8 are pending.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2010/0074039) in view of You et al. (US 2016/0300627 ‒hereinafter You).

Regarding claim 1, Kondo discloses a semiconductor apparatus comprising:
a first repair circuit (fig. 4: a first repair circuit may comprise comparator 42A and a circuit of portion 41 that stores defective bit address A; para 0038-0039) configured to activate a redundant bit line (fig. 1: a redundant bit line of redundant cell array; para 0027) of a cell array region (fig. 1: 10) by comparing a column address (fig. 4: Y_ADR) and a specified bit of a row address (fig. 4: row address X_ADR essentially comprises a specified bit from bits [12:0]) with a first repair information (fig.4: defective bit address A; para 0041), the repair information comprising an address (i.e. bit address; para 0038) for accessing a failed cell (i.e. defective cell; para 0039), the repair information being stored in fuse (i.e. an antifuse; para 0039); and
a first main decoder (fig. 1: 13) configured to perform a normal access to the cell array region (an access to normal bit line of the cell array region 10 is considered a normal access; para 0026) by decoding the column address (column decoder 13 that decodes a column address; para 0026).
Kondo does not expressly disclose stored in fuse latches bit by bit; wherein the specified bit is less than all of the bits of the row address.
(fig. 6: each fuse latch 611-616 stores a respective N-bit SPPR repair row address); wherein the specified bit (fig. 6: specific N-bit of repair row address R_SPPR_XA) is less than all of the bits of the row address (fig. 6: i.e. R_SPPR_XA<0> is less than all bits R_SPPR_XA).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is modifiable as taught by You for the purpose of facilitating repair circuitry by preventing read failures in which erroneous cells are accessed, which improves the overall operation of the device (para 0017 of You).

Regarding claim 2, Kondo discloses semiconductor apparatus, wherein the first repair information (fig. 4: defective bit address A) is stored within the first repair circuit (fig. 4: i.e. via the circuit of portion 41 that stores defective bit address A) and the column address and the row address are received externally from the first repair circuit (para 0038).

Regarding claim 3, Kondo does not expressly disclose the semiconductor apparatus, wherein the specified bit of the row address is a most significant bit of the row address.
You discloses the specified bit of the row address (fig. 6: i.e. R_SPPR_XA<0>) as a first bit of the row address (i.e. a first bit in row address bits R_SPPR_XA).
It is common and well known in the art that a first bit can be considered a most significant bit.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is (para 0017 of You), as is consistent with known practices in the prior art.

Regarding claim 5, Kondo discloses the semiconductor apparatus, further comprising: a second repair circuit (fig. 4: a second repair circuit may comprise comparator 42B and another circuit of portion 41 that stores defective bit address B; para 0038-0039) configured to activate a redundant word line (fig. 1: a redundant word line of redundant cell array; para 0027) of the cell array region by comparing the row address and a specified bit of the column address (fig. 4: specified bit [9:2] of the column address Y_ADR) with a second repair information (fig.4: defective bit address B), and
a second main decoder (fig. 1: 11) configured to perform a normal access (an access to normal word line of the cell array region 10 is considered a normal access; para 0026) to the cell array region by decoding the row address (row decoder 11 that decodes a column address; para 0026).


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2010/0074039) in view of You et al. (US 2016/0300627 ‒hereinafter You), and further in view of Fukuda et al. (US 6,259,636, ‒hereinafter Fukuda).

Regarding claim 4, Kondo discloses the semiconductor apparatus, wherein the first repair circuit is configured to comparing the column address and the specified bit of the row address with the first repair information (fig. 4).
Kondo, as modified, does not expressly disclose block the column address from being supplied to the first main decoder by comparing.
Fukuda discloses block the column address from being supplied to the first main decoder by comparing (fig. 8A: column address YA is considered block, i.e. not supplied to first main decoder 5, if after comparison the repair circuit 8A outputs signal XRE instead of signal YRE).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is further modifiable as taught by Fukuda for the purpose of providing the device with replacement control circuits for storing a faulty address to flexibly respond to the fault in each dimension in an address space and thereby the flexibility of redundancy can be improved (col. 4 lines 9-14 of Fukuda).

Regarding claim 6, Kondo discloses the semiconductor apparatus, the second repair circuit is configured to comparing the row address and the specified bit of the column address with the second repair information (fig. 4).
Kondo, as modified, does not expressly disclose, block the row address from being supplied to the second main decoder by comparing.
(fig. 8A: row address XA is considered block, i.e. not supplied to second main decoder 4, if after comparison the repair circuit 8A outputs signal YRE instead of signal XRE).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Kondo is further modifiable as taught by Fukuda for the purpose of providing the device with replacement control circuits for storing a faulty address to flexibly respond to the fault in each dimension in an address space and thereby the flexibility of redundancy can be improved (col. 4 lines 9-14 of Fukuda).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2010/0074039) in view of You et al. (US 2016/0300627 ‒hereinafter You), and further in view of Kong (US 2013/0182517)

Regarding claim 7, Kondo, as modified, does not expressly disclose the semiconductor apparatus, wherein the specified bit of the column address is a most significant bit of the column address.
Kong discloses comparing a specified bit of the column address (fig. 3: ADD2<0>) as a first bit of the column address (i.e. a first bit in column address bits <0:M>).
It is common and well known in the art that a first bit can be considered a most significant bit.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to further modify Kondo as taught by Kong, (para 0018), for the purpose of performing redundancy operations as is consistent with known practices in the prior art.

Regarding claim 8, Kondo discloses the semiconductor apparatus, wherein the second repair information (fig. 4: defective bit address B) is stored within the second repair circuit (fig. 4: i.e. via the another circuit of portion 41 that stores defective bit address B) and the column address and the row address are received externally from the second repair circuit (para 0038).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824